                                                                                          12/06/2019

                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                    CHARLOTTESVILLE DIVISION


  FREEMAN H. CAVE,                                   CASE NO. 3:19-cv-00024
                                    Plaintiff,
                                                      MEMORANDUM OPINION
                         v.

  WELLS FARGO BANK, N.A., et al.,                     JUDGE NORMAN K. MOON

                                     Defendants.

                                          INTRODUCTION

       Before the Court is the motion to dismiss for failure to state a claim, submitted by

Defendants Wells Fargo Bank, N.A. (“Wells Fargo”) and Federal National Mortgage Association

(“Fannie Mae”). On May 6, 2019, Plaintiff Freeman Cave filed a complaint alleging three counts

against Defendants Wells Fargo, Dyck-O’Neal, Inc., and Fannie Mae. Count I alleged violations

by all three defendants of his automatic stay and discharge injunction resulting from his Chapter 7

bankruptcy proceedings.       Count II alleged violations by Dyck-O’Neal of the Federal Debt

Collection Practices Act (“FDCPA”). Count III alleged fraud under Virginia state law as against

all three defendants. Dkt. 1 at 10–17.

       On June 19, 2019, Defendants Wells Fargo and Fannie Mae filed a motion to dismiss for

failure to state a claim under Fed. R. Civ. P. 12(b)(6), which Defendant Dyck-O’Neal did not join.

Dkt. 19. Dyck-O’Neal filed its answer to Plaintiff’s complaint on June 27, 2019. Dkt. 22. In his

memorandum in opposition to Wells Fargo and Fannie Mae’s motion to dismiss, Plaintiff

requested that this case be transferred in its entirety to the bankruptcy court under Local Rule 3(a).

On September 5, 2019, a hearing was held on the motion to dismiss. Dkt. 32.
        For the foregoing reasons, the Court will grant Wells Fargo and Fannie Mae’s motion to

dismiss the claims against them pursuant to Rule 12(b)(6), dismissing Counts I and III as against

those Defendants. The Court will decline to refer any claims to the Bankruptcy Court.

                              I.      ALLEGED FACTUAL BACKGROUND

        In 2007, Plaintiff Freeman H. Cave obtained a home equity loan from Wells Fargo in the

amount of $32,000, secured by a mortgage on Plaintiff’s home located at 13426 Stonehouse

Mountain Road, Culpeper, Virginia. Dkt. 1 at ¶¶ 9–10. In 2012, Plaintiff obtained another loan

from Wells Fargo in the amount of $176,000, also secured by a mortgage against Plaintiff’s home

in Culpeper. Id. at ¶ 11. Sometime shortly after Plaintiff obtained the home equity loan, Wells

Fargo sold the loan to Fannie Mae, while Wells Fargo continued to act as the loan’s servicer and

was the only entity with which Plaintiff interacted with regarding this loan. Id. at ¶ 13.

        On March 13, 2013, Plaintiff filed for Chapter 7 Bankruptcy in the bankruptcy court for

the Charlottesville Division of the Western District of Virginia (Bankruptcy Case No. 13-60549),

listing both aforementioned loans as debts to be discharged in his petition. Id. at ¶¶ 14–15.

Plaintiff further alleges that Wells Fargo was informed of Plaintiff’s bankruptcy filing and did not

file any documents objecting to the discharge of these loans. Id. at ¶¶ 16–17. On June 12, 2013,

the bankruptcy court entered its order discharging Plaintiff’s debts, including the loans at issue in

Plaintiff’s complaint. Id. at ¶ 19.

        Plaintiff continued to reside in his home at 13426 Stonehouse Mountain Road for several

years after the entry of the bankruptcy court’s discharge order. Id. at ¶ 22. During this time,

Plaintiff “voluntarily submitted monthly mortgage payments to Wells Fargo, following the terms

of his original mortgage agreement with them.” Id. at ¶ 23.1 Wells Fargo voluntarily accepted


        1
          The allegations in the Complaint do not make it clear whether Defendants solicited such payments or
whether Plaintiff submitted them unsolicited.

                                                     2
these mortgage payments during this period. Despite the payments, Plaintiff alleges that Wells

Fargo had not entered into any formal agreement with Plaintiff regarding these payments or the

status of the mortgage against the home. Id. at ¶ 23. In 2016, Plaintiff stopped making these

monthly mortgage payments to Wells Fargo, and he moved out of his home at Stonehouse

Mountain Road in late 2016, advising Wells Fargo of the same.2 Id. at ¶¶ 24–25. Plaintiff further

alleges that, after he left his home, Wells Fargo continued to send Plaintiff loan statements and

communicate with Plaintiff in order to collect on them. Id. at ¶ 26.

        Plaintiff alleges that, in May 2017, Wells Fargo sent him a letter advising him the bank

was willing to accept a deed in lieu of foreclosure to avoid foreclosing on his home at Stonehouse

Mountain Road.3 Id. at ¶ 27(a). Plaintiff alleges that this letter stated Wells Fargo would “release

[him] from [his] obligation to repay [his] mortgage balance” and that the value of the home was

sufficient to cover the remaining balance on his mortgage loan. Id. Plaintiff further alleges that

Wells Fargo offered to pay $6,000 to the Wells Fargo Home Equity division, cancelling the

remaining balance on the home equity loan. Id. at ¶ 27(b). Lastly, Plaintiff alleges that, as a

precondition for Wells Fargo to take these steps, Plaintiff was required to sign a promissory note

with Dyck-O’Neal, promising to pay $28,254. Id. at ¶ 27(c). This promissory note was, as Plaintiff

alleges, for the purpose of compensating Fannie Mae for “losses they would suffer relating to

[Plaintiff’s] mortgage loan if the deed in leu of foreclosure was executed.” Id. at ¶ 29. Plaintiff,

at the time, did not take any actions challenging this letter, alleging that he was under the belief

that Wells Fargo was “acting in a manner which was permitted by law.” Id. at ¶ 28. Plaintiff




         2
           It is not clear from the facts alleged whether Plaintiff sold his home, ceased ownership of it, or merely
ceased residing in it.
         3
           Plaintiff does not include the date of this letter in his complaint, but he does note in his memorandum in
opposition to the motion to dismiss under 12(b)(6), filed by Wells Fargo and Fannie Mae, that this letter was sent on
May 9, 2017. Dkt. 26 at 5. Plaintiff has not amended his complaint to include this date.

                                                         3
admits that, on an unspecified date, he agreed to the terms of Wells Fargo’s May 2017 letter, id. at

¶ 30, signing a promissory note to Dyck-O’Neal in the amount of $28,200. This note required

Plaintiff to make payments to Dyck-O’Neal for $235 per month for ten years. Id.

        Plaintiff alleges that, on August 15, 2017, Wells Fargo sent him a letter asking, contrary to

the terms of Wells Fargo’s May 2017 letter, that Plaintiff arrange to pay $6,000 to Wells Fargo in

order to settle the outstanding balance on his home equity loan. Id. at ¶ 32. Although Plaintiff

neither responded to this letter, nor paid the amount requested, he received from Wells Fargo a

Certificate and Affidavit of Satisfaction relating to the home equity loan. Id. at ¶ 33. This

document, dated September 19, 2017, stated that the home equity loan “has been paid in full, and

the lien therein created and retained is hereby released.” Id.

        At some undisclosed point in 2018, Plaintiff began missing his payments on his promissory

note to Dyck-O’Neal. Id. at ¶ 35. Plaintiff alleges that, as a result, Dyck-O’Neal began contacting

Plaintiff to “attempt to pressure him into paying the amounts set out in the Promissory Note.” Id.

There is no indication in the Complaint as to how often and on what dates Dyck-O’Neal contacted

Plaintiff. Plaintiff also alleges that Dyck-O’Neal “put information on [Plaintiff’s] credit reports

indicating that he was seriously behind on these debts,” which adversely impacted his credit score

and his ability to obtain credit. Id. at ¶ 36.

        At some undisclosed time, after seeking legal assistance, Plaintiff’s counsel contacted

Wells Fargo about this matter. Wells Fargo agreed that “because of the bankruptcy, Plaintiff Cave

did not owe them anything on either his home equity or his home mortgage loan.” Id. at ¶ 37. The

Complaint alleges that Plaintiff and Wells Fargo further agreed that he did not have to pay any

money to Dyck-O’Neal. Id. Plaintiff further contends that the parties arranged for Dyck-O’Neal

to refund the sums that Plaintiff had previously paid that company under Plaintiff’s promissory



                                                 4
note. Id. at ¶ 37.

        Plaintiff filed this complaint on May 6, 2019, seeking compensatory damages, punitive

damages, and any other relief that the Court deems just and proper. Dkt. 1 at 17. On June 19,

2019, Wells Fargo and Fannie Mae filed a joint motion to dismiss for failure to state a claim

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. This matter is now fully briefed

and ripe for disposition.

                                         II.     ANALYSIS

        Plaintiff has requested that this Court transfer this case to the Bankruptcy Court, pursuant

to its authority under 28 U.S.C. § 157(a) and Local Rule 3(a), despite his choice to file the action

before this Court. Based on the nature of the Court’s reasoning for the dismissal of the claims

against Wells Fargo and Fannie Mae in Counts I and III of the Complaint, this Memorandum

Opinion declines to analyze those claims’ eligibility for referral as against any of the three

defendants in this case. The Court will consider, however, whether Count II against Dyck-

O’Neal—which has not joined Wells Fargo and Fannie Mae in their motion to dismiss under Fed.

R. Civ. P. 12(b)(6)—should be referred to the Bankruptcy Court. The Court will then address the

claims for review pursuant to Wells Fargo and Fannie Mae’s motion to dismiss.

    A. Referral to Bankruptcy Court Under Local Rule 3(a)

        28 U.S.C. § 1334(b) grants federal district courts original, but not exclusive, jurisdiction

over “all civil proceedings arising under title 11, or arising in or related to cases under title 11.”

Pursuant to 28 U.S.C. § 157(a), district courts may refer such proceedings to the bankruptcy judges

for their respective districts. Making use of this statutory authority, the United States District

Court for the Western District of Virginia has promulgated Local Rule 3(a), which dictates that

“all cases under Title 11 of the United States Code and all proceedings arising under Title 11, or



                                                  5
arising in or relating to a case under Title 11, are referred to the bankruptcy judges for this district.”

W.D. Va. Gen. R. 3(a).

         Federal     bankruptcy        courts     cannot       exercise    supplemental        jurisdiction     under

28 U.S.C. § 1367(a) in order to hear claims that do not otherwise qualify for jurisdiction under

28 U.S.C § 1334(b) and 28 U.S.C. § 157. The jurisdictional grant in § 1334 and § 157 negates a

bankruptcy court’s exercise of jurisdiction of a supplemental non-federal claim in instances where

that claim has no impact on the bankruptcy estate.” In re Harlan, 402 B.R. 703, 713 (Bankr. W.D.

Va. 2009) (quoting Enron Corp. v. Citigroup, Inc. (In re Enron Corp.), 353 B.R. 51, 61 (Bankr.

S.D.N.Y. 2006)).

         Congress has not delineated the scope of bankruptcy courts’ “related to” jurisdiction under

28 U.S.C. § 1334(b). But the Fourth Circuit has adopted the following test: “An action is related

to bankruptcy if the outcome could alter the debtor’s rights, liabilities, options or freedom of action

(either positively or negatively) and [it] in any way impacts upon the handling and administration

of the bankruptcy estate.’” Valley Historic Ltd. P’ship v. Bank of N.Y., 486 F.3d 831, 836 (4th Cir.

2007) (quoting Owens-Ill., Inc. v. Rapid Am. Corp. (In re Celotex Corp.), 124 F.3d 619, 625–26

(4th Cir. 1997)). At least in Chapter 11 bankruptcy’s post-confirmation context, the Fourth Circuit

has found that a “close nexus” must exist between the claim and the original bankruptcy case in

order for the two to be considered “related” for purposes of jurisdiction.4 A mere factual nexus,

however, is insufficient; the later proceeding must serve “a bankruptcy administration purpose on

the date the bankruptcy court exercises that jurisdiction.” Valley Historic Ltd. P’ship, 486 F.3d at


         4
           While the Fourth Circuit appears not to have yet applied the “close nexus” test to the Chapter 7 context, the
U.S. Supreme Court in its opinion in Celotex Corp. v. Edwards, 514 U.S. 300, 310 (1995) remarked that the
jurisdiction of bankruptcy courts is even broader in a Chapter 11 reorganization than a Chapter 7 liquidation, despite
the statutory grant of authority in § 157(b)(1) making no distinction between the two. Therefore, while the “close
nexus” test in Valley Historic is likely more inclusive than what might be applied in the Chapter 7 context, it provides
a helpful starting point for the analysis of the outer limits of the bankruptcy court’s jurisdiction. See In re Harlan,
402 B.R. at 713 & n.6 (applying the “close nexus” test in the Chapter 7 context).

                                                           6
837. Claims that arise post-petition cannot be part of the bankruptcy estate, and so have “no

conceivable effect on the debtor’s bankruptcy estate.” In re Harlan, 402 B.R. at 712.

       Plaintiff’s FDCPA claim asserted against Dyck-O’Neal for debt-collection practices that

took place after the discharge order was entered is not “related to” Plaintiff’s Chapter 7 bankruptcy

proceeding for purposes of § 157(b)(1). See, e.g., In re Harlan, 402 B.R. at 712; In re Gates, No.

04–12076–SSM, 2004 WL 3237345, at *7 (Bankr. E.D. Va. 2004). The bankruptcy judge in

Harlan—noting that numerous bankruptcy courts had dealt with the same question—found that

       any recovery on a post-petition claim under the FDCPA is not property of the
       bankruptcy estate under [the Bankruptcy Code] because the claim did not exist as
       of the commencement of the case. Thus, the disposition of a post-petition FDCPA
       claim will have no conceivable effect on a debtor’s bankruptcy estate.

In re Harlan, 402 B.R. at 712; see also In re Ohnmacht, No. 09-08106-8, 2017 WL 5125531, at

*13 (Bankr. E.D.N.C. Nov. 3, 2017) (applying the same principle).

       The United States Bankruptcy Courts for the Eastern and Western Districts of Virginia

have both found that the jurisdictional bar will not be met in FDCPA claims—even where the

FDCPA claims are based on “the same conduct that is alleged to have violated the automatic stay

and discharge injunction.” In re Harlan, 402 B.R. at 713 (citing In re Gates, 2004 WL 3237345,

at *7). Since such claims will not benefit the bankruptcy estate or vindicate any rights protected

by the Bankruptcy Code, both courts have found that they could not possibly “relate to” a

proceeding under title 11, as provided under 28 U.S.C. § 157(b)(1). Id. The reasoning and

holdings of those opinions are persuasive, and they lead this Court to hold that it has no ability to

refer the claim.




                                                 7
    B. Motion to Dismiss5

         A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of a

complaint to determine whether a plaintiff has properly stated a claim. The complaint’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level,” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007), with all allegations in the complaint taken as true and all

reasonable inferences drawn in the plaintiff’s favor, King v. Rubenstein, 825 F.3d 206, 212 (4th

Cir. 2016). A motion to dismiss “does not, however, resolve contests surrounding the facts, the

merits of a claim, or the applicability of defenses.” Id. at 214.

         Although the complaint “does not need detailed factual allegations, a plaintiff’s obligation to

provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. A

court need not “accept the legal conclusions drawn from the facts” or “accept as true unwarranted

inferences, unreasonable conclusions, or arguments.” Simmons v. United Mortg. & Loan Inv.,

LLC, 634 F.3d 754, 768 (4th Cir. 2011) (quotation marks omitted). This is not to say Rule 12(b)(6)

requires “heightened fact pleading of specifics,” instead the plaintiff must plead “only enough facts

to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. Still, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Ashcroft v. Iqbal,

556 U.S. 662, 679 (2009).




          5
            As indicated, Count II of Plaintiff’s complaint targets only Dyck-O’Neal, which has not joined Wells Fargo
and Fannie Mae in their motion to dismiss, nor has it filed its own. Therefore, this Section will not analyze whether
Plaintiff failed to state a claim on which relief could be granted against Dyck-O’Neal, addressing only Counts I and
III of the complaint as they relate to Wells Fargo and Fannie Mae.


                                                          8
        1. Count I: Violation of the Bankruptcy Court’s Discharge Order

        Several courts of appeals have found that there exists no private right of action for a

violation of a bankruptcy court’s automatic stay and discharge injunction pursuant to

11 U.S.C. § 524(a)(2), as has this Court. See, e.g., Walls v. Wells Fargo Bank, N.A., 27 F.3d 502,

509 (9th Cir. 2002); Fox v. Zale Delaware, Inc., 239 F.3d 910, 917 (7th Cir. 2001); Pertuso v.

Ford Motor Credit Co., 233 F.3d 417, 423 (6th Cir. 2000); see also Lovegrove v. Ocwen Loan

Servicing, LLC, Case No. 7:14-cv-00329, 2015 WL 5042913, at *7 (W.D. Va. Aug. 26, 2015)

(“[T]he Bankruptcy Code does not provide for a private right of action for a violation of the

discharge injunction. Rather, the code provides a remedy through the bankruptcy court's civil

contempt power. Thus, a debtor who believes a creditor has violated the discharge injunction may

move to reopen the bankruptcy proceeding and ask the bankruptcy court to determine whether the

injunction was indeed violated.”) (internal citations omitted); Pearson v. Bank of America, Case

No. 3:12-cv-00013, 2012 WL 2804826, at *4 (W.D. Va. July 10, 2012) (stating that “there exists

no private right of action for a violation of § 524(a)(2)”).

        Plaintiff’s sole remedy for such alleged violations is to file a civil contempt motion in the

bankruptcy court that entered the discharge order, which—to be clear—may only be filed in the

bankruptcy court that issued the injunction. In re Debs, 158 U.S. 564, 594–95 (1895) (stating that

the “power of a court to make an order carries with it the equal power to punish for a disobedience

of that order . . . . To submit the question of disobedience to another tribunal, be it a jury or another

court, would operate to deprive the proceeding of half its efficiency . . . . [therefore] the sole

adjudication of contempts, and the punishments thereof [belong] exclusively . . . to each respective

court”); Jones v. CitiMortgage, Inc., 666 F. App’x 766, 774 (11th Cir. 2016); Alderwoods Grp.,

Inc., v. Garcia, 682 F.3d 958, 970–71 (11th Cir. 2012); Waffenschmidt v. MacKay, 763 F.2d 711,



                                                   9
716 (5th Cir. 1985); Stiller v. Hardman, 324 F.2d 626, 628 (2d Cir. 1963) (stating that “[v]iolation

of an injunctive order is cognizable in the court which issued the injunction”); Lovegrove, 2015

WL 5042913, at *6 (stating that “Lovegrove’s remedy lies with the bankruptcy court’s contempt

power”).6

         The Court sees no value in referring a claim for which there is no cause of action, and

neither Local Rule 3(a) nor any statute compels it do so. Consequently, the Court will grant

Defendants’ motion to dismiss as to Count I.

         2. Count III: Fraud

         Under Virginia law, a party pursuing a claim of common law fraud7 must prove the

following elements by clear and convincing evidence: “(1) a false representation, (2) of material

fact, (3) made intentionally and knowingly, (4) with intent to mislead, (5) reliance by the party

misled, and (6) damages resulting from that reliance.” Bank of Montreal v. Signet Bank, 193 F.3d

818, 826 (4th Cir. 1999) (citing Van Deusen v. Snead, 441 S.E.2d 207, 209 (Va. 1994)); Jared and

Donna Murayama 1997 Trust v. NISC Holdings, LLC, 727 S.E.2d 80, 86 (Va. 2012) (citing

Metrocall of Delaware, Inc. v. Continental Cellular Corp., 437 S.E.2d 189, 193 (Va. 1993)) (“But

to establish fraud, it is essential that the defrauded party demonstrates the right to reasonably rely

upon the misrepresentation.”).

         Fed. R. Civ. P. 9(b) provides a heightened pleading standard for allegations of fraud. In


         6
           Plaintiff’s counsel acknowledges that this Court’s decision in Lovegrove weighs against his case, but
nonetheless he pushes forward with his position that “the law permits such claims to be heard by either the District
Court or the Bankruptcy Court,” without citing any authority whatsoever to support this jurisdictional argument.
Dkt. 26 at 8.
         7
           Plaintiff’s complaint does not make it clear which species of fraud is alleged, but the factual allegations
suggest that it is actual fraud. Dkt. 1 at ¶ 34; see Dkt. 26, at 10 (“Because Wells Fargo knew this debt had been
discharged in bankruptcy, it was aware that these sums were not in fact owed and that they had no right to collect
them.”). Virginia law does provide a cause of action for constructive fraud, which only requires that a false
representation be made innocently or negligently. Henderson v. Henderson, 495 S.E.2d 496, 499 (Va. 1998). But
given this Court’s findings as to Plaintiff’s reasonable reliance and whether Plaintiff relied on a representation of a
material fact, the outcome would be no different as between a claim for constructive fraud and actual fraud.

                                                         10
making such allegations, the plaintiff must plead with particularity the “time, place, and contents

of the false representations, as well as the identity of the person making the misrepresentation and

what he obtained thereby,” United States ex rel. Ahumada v. NISH, 756 F.3d 268, 280 (4th Cir.

2014) (internal citations omitted); Allen v. FCA US LLC, Case No. 6:17-cv-00007, 2017 WL

1957068, at *3 (W.D. Va. May 10, 2017), but may plead defendant’s “[m]alice, intent, knowledge,

and other conditions of a person’s mind” under Rule 8’s general pleading standard, Iqbal, 556 U.S.

686. Rule 9(b) requires the plaintiff, more specifically, to allege “the who, what, when, where and

how of the alleged fraud.” Ahumada, 756 F.3d at 280 (internal citations omitted).

    a. Reasonable Reliance

       It is insufficient for Plaintiff’s factual allegations to support a finding that Plaintiff simply

relied on Defendants’ alleged misstatements—such reliance must also be objectively reasonable.

Sweely Holdings, LLC v. SunTrust Bank, 820 S.E.2d 596, 605 (Va. 2018) (stating the court must

find “if such allegations and inferences are true, a reasonable jury could find the reliance justifiable

based upon clear and convincing evidence.”); Horner v. Ahern, 153 S.E.2d 216, 219 (Va. 1967).

The Supreme Court of Virginia has made it clear that reasonable reliance means reasonable

investigation:

       “The law is well settled that where ordinary care and prudence are sufficient for
       full protection, it is the duty of the party to make use of them. Therefore, if false
       representations are made regarding matters of fact, and the means of knowledge are
       at hand and equally available to both parties, and the party, instead of resorting to
       them, sees fit to trust in the hands of one whose interest is to mislead him, the law,
       in general, will leave him where he has been placed by his own imprudent
       confidence.”

Horner, 153 S.E.2d at 219; see Hitachi Credit Am. Corp. v. Signet Bank, 166 F.3d 614, 629 (4th

Cir. 1999) (“The touchstone of reasonableness is prudent investigation.”); Jared & Donna

Murayama 1997 Trust v. NISC Holdings, LLC, No. CL–2010–8635, 2011 WL 7575011, at *5 (Va.



                                                  11
Cir. Ct. Feb. 14, 2011), aff’d 727 S.E.2d 80 (Va. 2012) (stating that plaintiff’s “trust[ing] itself in

the hands of [d]efendants instead of demanding information and investigation as a reasonable

person would have” constituted unreasonable reliance).

        The Court notes at the outset that Plaintiff’s factual allegations supporting the claim that

Defendant knowingly defrauded him undercuts his allegations of reasonable reliance. He argues

that Defendants had knowledge of his post-discharge balance, Dkt. 1 at ¶ 34, presumably because

Defendants were given notice of his Chapter 7 bankruptcy petition, id. at ¶ 16, and they would

have received subsequent notice of the discharge order entered in that proceeding. That may be

true, but Plaintiff can hardly escape a finding that he himself had knowledge of the discharge order

on the same basis. To hold otherwise would be to find that Plaintiff was either unaware of the

discharge order entered in his own bankruptcy case or that he otherwise had no access to it.

        Despite this, Plaintiff argues that his reliance on Defendants’ alleged misstatement and his

failure to investigate the same is “understandable,” Dkt. 26 at 10, because—unlike the

Defendants—he did not have much experience with “the law relating to mortgages or to

bankruptcies,” Dkt. 1 at ¶ 57.8 But Plaintiffs’ claim to “understandable” reliance does not equate

to “reasonable reliance”; rather, the question of whether a plaintiff’s reliance was reasonable is an

objective one under Virginia law. Horner, 153 S.E.2d at 219 (using a reasonably prudent person

as the relevant measure). Given this, Plaintiff’s personal lack of familiarity cannot be credited

when considering whether his reliance was reasonable.

        And, in fact, Plaintiff’s arguments about his personal lack of familiarity with bankruptcy

belie his attempt to meet a subjective standard of reliance rather than an objective one, as Virginia


         8
           Plaintiff does not indicate whether he is uniquely unfamiliar with “the law of bankruptcy and mortgages”
or whether he is just as unfamiliar as the reasonably prudent person. Regardless, this is of no matter. As this
Memorandum Opinion goes on to explain, the law is “equally within the knowledge of all parties” in Virginia.
Hicks v. Wyn, 119 S.E. 133, 137 (Va. 1923).

                                                        12
law requires. This is because Plaintiff—despite his lack of familiarity—alleges that he did inquire

with Wells Fargo as to whether he actually owed the amounts indicated in the May 2017 letter,

given the discharge order from his Chapter 7 proceeding. Dkt. 1 at ¶ 37. Indeed, this inquiry

resulted in Wells Fargo’s agreement that, as a result of his bankruptcy, Plaintiff did not owe

anything, and he was refunded the amounts he paid. Id. There are no allegations in the Complaint

that suggest this was anything but Plaintiff’s first inquiry into the matter, and Plaintiff’s counsel

acknowledged as much during the hearing on this motion to dismiss, Dkt. 40 at 16 (“Now, it is

true that Mr. Cave did not confront Wells Fargo during these interactions with the fact of the

bankruptcy discharge.”).

         Although Plaintiff had to go through the trouble and expense to obtain legal counsel, the

Court cannot characterize Plaintiff’s reliance on Wells Fargo and Fannie Mae’s alleged

misstatement as reasonable under an objective standard. As indicated, Virginia law requires

individuals to engage in reasonable inquiries before they can be said to reasonably rely on the

statements of others. See, e.g., Hitachi Credit Am. Corp., 166 F.3d at 629 (“The touchstone of

reasonableness is prudent investigation.”). To put it succinctly: the reasonably prudent person

engages in a reasonable investigation. And, if nothing else, a reasonable person in possession of

a discharge order, which plainly stated “the chapter 7 discharge order eliminates a debtor’s legal

obligation to pay a debt that is discharged,” Dkt. 20, Ex. A at 2, would engage in an inquiry when

a creditor attempts to collect a discharged debt.9 This is especially true where a plaintiff has dealt

with those who have opposing interests or who are otherwise transacting at arm’s length, such as



           9
             While Plaintiff failed to attach the discharge order from his chapter 7 bankruptcy proceedings to his
complaint, it is a document that is integral to the complaint, the authenticity of which is not in dispute. Witthohn v.
Fed. Ins. Co., 164 F. App’x 395, 396 (4th Cir. 2006) (stating that courts “may consider . . . documents central to
plaintiff's claim, and documents sufficiently referred to in the complaint so long as the authenticity of these documents
is not disputed.”).


                                                          13
the parties in this case, who were engaging in loss-mitigation procedures after the plaintiff-lendee

had undergone bankruptcy proceedings. See Bank of Montreal, 193 F.3d at 829 (stating that a

failure to disclose information is generally not actionable as fraudulent concealment where the

parties are engaging in an arm’s length transaction). Rather than engage in even the slightest

inquiry at the outset, Plaintiff obliged Defendants’ attempts to collect on the discharged debt,

inquiring only later.

       Even if one were to accept that the reasonably prudent person is less familiar with

bankruptcy matters than the Defendants, the law is understood to be “equally within the knowledge

of all parties” in Virginia. Hicks v. Wyn, 119 S.E. 133, 137 (Va. 1923). And yet, Plaintiff’s filings

make clear that he was relying on Defendants’ representations as to the legal effect of the discharge

order issued in his Chapter 7 proceedings:

       The Complaint alleges that the Defendants . . . deceived Plaintiff Cave by leading
       him to believe that signing [the] Promissory Note [pursuant to the May 2017 letter]
       and making the payments it provided for was something he was required to do.
       That was false. He was not required to do this. [There was no such requirement,
       because the debts] had been discharged in bankruptcy, and so the Plaintiff did not,
       in fact, owe Wells Fargo this money, a fact that Wells Fargo knew. Because Wells
       Fargo knew this debt had been discharged in bankruptcy, it was aware that these
       sums were not in fact owed and that they had no right to collect them.

Dkt. 26 at 10. (citing Dkt. 1 at ¶ 62). Plaintiff’s attempts to refer to the discharge order’s impact

on his financial obligations as a “fact” are in vain. Plaintiff’s counsel seems to later acknowledge

as much in his response to Dyck-O’Neal’s supplemental response in support of Wells Fargo and

Fannie Mae’s motion to dismiss: “Plaintiff Cave relied on these claims and signed a Promissory

Note promising the pay the money, unaware of the fact that he had no legal obligation to do so.”

Dkt. 39 at 4.

       A statement as to the discharge order’s impact on Plaintiff’s financial obligations is a

statement relating to a court order’s effect on the rights and obligations of the parties, and so it is


                                                  14
more appropriately framed as the as a statement of law. See In re Chionis, No. ADV SA 10-01591-

ES, 2013 WL 6840485, at *5 (B.A.P. 9th Cir. Dec. 27, 2013) (referring to effect of a discharge

order on the ability to collect on a loan as its “legal effect”); In re Nash, 464 B.R. 874, 880 (B.A.P.

9th Cir. 2012) (describing § 524(a) as prescribing the “legal effect” of the discharge order in

Chapter 7 proceedings).      At least under Virginia law, Plaintiff’s reliance on Defendants’

representations as to the legal effect of his own discharge order cannot be considered reasonable.

Hicks, 119 S.E. at 136–37 (“A representation of what the law will or will not permit to be done is

one on which the party to whom it is made has no right to rely; and if he does so, it is his folly,

and he cannot ask the law to relieve him from the consequences.”).

       For the foregoing reasons, this Court concludes that Plaintiff has not plausibly alleged

reasonable reliance on Defendants’ alleged misstatements. Sweely Holdings, LLC, 820 S.E.2d at

605. As Plaintiff has failed to allege reasonable reliance, the Court declines to analyze whether

Plaintiff has alleged facts that support the other elements of an action for common law fraud or

whether his complaint has satisfied the heightened pleading requirements of Rule 9(b). The Court

will grant Defendants’ motion to dismiss as to Count III of the Complaint.

                                            CONCLUSION

       The Court declines Plaintiff’s tacit invitation to treat Count I as a motion to hold the

Defendants in civil contempt for violation of an injunction that was never issued by this Court, and

the foregoing analysis makes clear that courts have not treated 11 U.S.C. § 524(a) as creating a

private cause of action for such violations. Further, Plaintiff has failed to allege facts that would

allow a reasonable jury to find that Defendants Wells Fargo and Fannie Mae committed fraud

against him, as alleged in Count III of his Complaint. For the foregoing reasons, the Court will

grant Defendants Wells Fargo and Fannie Mae’s motion to dismiss the claims against them



                                                  15
pursuant to Rule 12(b)(6). A separate order will issue.

                           6th December, 2019.
       ENTERED this day of ____




                                               16
